Citation Nr: 1024349	
Decision Date: 06/30/10    Archive Date: 07/08/10	

DOCKET NO.  06-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for postoperative status, internal derangement, 
anterior cruciate ligament reconstruction with degenerative 
changes of the right knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for "right knee, degenerative joint disease 
(previously rated under DC 5003) associated with internal 
derangement, postoperative, anterior cruciate ligament 
reconstruction with degenerative change, right knee."

3.  Entitlement to an initial disability rating in excess of 
10 percent for a left hip disability, classified for rating 
purposes as tendinitis associated with internal derangement, 
postoperative status, anterior cruciate ligament 
reconstruction with degenerative changes of the right knee.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to July 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Houston, Texas, that granted service connection for right 
knee disability, degenerative joint disease, and assigned a 
10 percent rating, effective January 13, 2004; granted 
service connection for a left hip disability, classified for 
rating purposes as tendinitis, and assigned a 10 percent 
rating, effective January 13, 2004; and increased from 
10 percent to 20 percent, the disability rating for internal 
derangement, postoperative status, anterior cruciate ligament 
reconstruction with degenerative changes of the right knee, 
effective January 13, 2004.  

The record reflects by rating decision that in July 2006, 
service connection for degenerative joint disease of the left 
knee was granted.  A 10 percent rating was assigned, 
effective January 28, 2005.  

In a February 2010 statement, the Veteran indicated that he 
was depressed and his service-connected disabilities had 
affected his way of life and his normal state of mind for the 
past 20 years.  To the extent that he is claiming service 
connection for a chronic acquired psychiatric disorder, this 
matter has not been developed or adjudicated by the RO.  That 
question is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
Veteran should further action be required.  


REMAND

A review of the record reveals the Veteran has not been 
accorded a rating examination by VA with regard to the 
disabilities at issue since March 2006, a time more than four 
years ago.  Received at the Board in April 2010 were copies 
of some evidence already of record, in addition to statements 
from the Veteran and reports of treatment in the recent past 
for various disabilities, including those at issue.  The 
Veteran stated in a February 2010 communication that his 
"physical ailments have worsened over the years."  He stated 
that he had gone from being an active person to being a 
"reclusive, introverted, non-mobile shell of a man, who is 
constantly in extreme pain or has to have surgery, and shots 
for pain to either fix or to manage the pain.  (l/knee, 
l/hip, r/knee, back). . . ."

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) held, essentially, that the issue of a total 
disability rating based on individual unemployability (TDIU) 
was part and parcel of an increased rating claim.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following review of the entire evidence of record and holding 
of Rice, the Board finds that a remand in this case is 
required.  Upon remand, the Veteran should be scheduled for 
an orthopedic examination in which the examiner fully 
describes the impact of the Veteran's service-connected knee 
and hip disabilities on his employment, to include 
consideration of whether the disabilities prevent employment.

Also, copies of any outstanding records of treatment, VA and 
non-VA, received by the Veteran for the claims on appeal 
should be obtained and made part of the claims file.  

The case is REMANDED for the following actions:  

1.  The Veteran should be contacted to 
identify any outstanding records of 
treatment.  Any records identified, 
either VA and non-VA, should be obtained 
and made part of the claims folder.  

2.  The Veteran should be accorded a full 
VA examination by a physician 
knowledgeable in orthopedics for the 
purpose of determining the current 
severity of his service-connected knee 
and hip disabilities, particularly with 
regard to the impact on employability.  
The claims file should be made available 
to the examiner for review and this 
should be so indicated in the report of 
the examination.  The examiner should 
note all relevant knee and hip symptoms 
and abnormal clinical findings and 
specifically determine if there is any 
instability or subluxation and, if so, to 
what degree (that is, slight, moderate, 
or severe).  The clinician should also 
note any history of locking of either 
knee with pain and effusion in his 
joints, to include the frequency of such 
episodes.  The examiner should also note 
the range of motion of each knee and each 
hip and state whether it is at least as 
likely as not that there is any 
additional functional loss (that is, 
additional loss of motion) of either knee 
or hip due to pain or flareups of pain 
supported by adequate objective findings, 
or additional loss of motion due to 
weakness of movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should be 
expressed in degrees.  Further, the 
examiner should provide an opinion with 
regard to the impact of the Veteran's 
disabilities on his employability.  The 
examiner is requested to provide a 
rationale as to any opinion provided.  If 
the examiner if not able to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide the reason that such an 
opinion would be speculative.  

3.  Thereafter, the claims for increased 
ratings should be readjudicated on the 
basis of all the evidence of record and 
all governing legal authority, to include 
consideration of whether separate ratings 
for any abnormality and/or entitlement to 
TDIU based on the Veteran's service-
connected disabilities are warranted.  

If the benefits sought on appeal are not granted to the 
Veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  An 
appropriate period of time should be allowed for response, 
before the record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


